MEMORANDUM**
Marcello Paiva Dos Anjos, a native and citizen of Brazil, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s decision denying his application for asylum and withholding of removal, and granting his motion to reopen to apply for relief under Article 3 of the Convention Against Torture. We dismiss the petition for lack of jurisdiction.
Only final orders of removal are subject to direct review under 8 U.S.C. § 1252(a)(1). See Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir.2002) (order). Because the BIA granted Dos Anjos’s motion to reopen, there is no longer a final order to review. See id. Accordingly, Dos Anjos’s petition for review is dismissed for lack of jurisdiction.
PETITION FOR REVIEW DISMISSED WITHOUT PREJUDICE.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.